DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-10 and 17-21 directed to inventions non-elected without traverse.  Accordingly, claims 1-10 and 17-21 have been cancelled.

Allowable Subject Matter
Claims 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Zheng et al. (US 2015/0094400) is the closest prior art, which teaches a curable composition (abstract) comprising an epoxy resin (para. 22), a curing component comprising a polyether amine (para. 66) and a dimethylpiperazine (para. 73). However, Zheng et al. teaches that the “major” polyamine should be at least about 70 wt% of the total polyamine present, and that the piperazine is considered the “major” polyamine (para. 103).  Therefore, there is no motivation to lower the amount of the piperazine to greater than about 7.5 parts and less than about 25 parts, based on 100 parts of the curing component, as is claimed. There is no teaching or suggestion found in the prior art to modify Zheng et al. to achieve the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEGAN MCCULLEY/Primary Examiner, Art Unit 1767